471 U.S. 375
105 S. Ct. 2131
85 L. Ed. 2d 399
UNITED STATES of America, plaintiff,v.States of MAINE, New Hampshire, Massachusetts, Rhode  Island, New York, New Jersey, Delaware, Maryland,  Virginia, North Carolina, South Carolina, Georgia and  Florida (Rhode Island and New York Boundary Case)
No. 35
Supreme Court of the United States
April 29, 1985

1
On exceptions to the report of the Special Master.


2
The Court having, by its decision of February 19, 1985, 469 U.S. 504, 105 S. Ct. 992, 83 L. Ed. 2d 998, overruled all exceptions to the Report of its Special Master herein, adopted the Master's recommendations, and confirmed his Report:

SUPPLEMENTAL DECREE

3
It is Ordered, Adjudged, And Decreed as Follows:


4
1. For the purposes of the Court's Decree herein dated October 6, 1975, 423 U.S. 1, 96 S. Ct. 23, 46 L. Ed. 2d 1 (defining the boundary line between the submerged lands of the United States and the submerged lands of the States bordering the Atlantic Ocean), the coastline of the States of Rhode Island and New York shall be determined on the basis that the whole of Long Island Sound and that portion of Block Island Sound lying west of a straight line between Montauk Point on Long Island (at approximately 41x04'18"N, 71x51'24"W) and Watch Hill Point on the Rhode Island mainland (at approximately 41x18'12.1"N, 71x51'33"W) constitute state inland waters;


5
2. The parties shall bear their own costs of these proceedings and the actual expenses of the Special Master herein shall be borne half by the United States and half by Rhode Island and New York jointly;


6
3. The Court retains jurisdiction to entertain such further proceedings, enter such orders, and issue such writs as from time to time may be deemed necessary or advisable to effectuate and supplement the decree and the rights of the respective parties.